Citation Nr: 1550949	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-28 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for migraine headaches.  

2. Entitlement to an effective date prior to January 22, 2015, for the grant of service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 2007 to August 19, 2011, including in the Southwest Asia Theater of Operations during the Persian Gulf War.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for headaches and IBS.  A June 2015 rating decision (by the St. Paul, Minnesota, RO) awarded service connection for IBS, rated 30 percent, effective January 22, 2015.  The Veteran's record is now in the jurisdiction of the St. Paul RO.  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  Subsequently, additional evidence, consisting of a photocopy of prescribed medication the Veteran takes for migraine headaches, was received with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

The claim seeking service connection for migraine headaches is being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran's IBS had its onset in service, and was manifesting when he filed his claim seeking service connection for such disability in the first postservice year.  


CONCLUSION OF LAW

Service connection for IBS is warranted from the earlier effective date of August 20, 2011, the date following the day of the Veteran's discharge from active duty.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If such claim is received within one year after the Veteran's separation from service, the effective date of the award is the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service treatment records (STRs) do not show a diagnosis of IBS.  However, June 2009 STRs show a complaint of diarrhea after eating local food two days prior; the diagnosis was bacterial gastroenteritis.  In a September 2009 post-deployment health assessment the Veteran denied diarrhea, and a January 2010 post-deployment health re-assessment is silent for any complaints related to IBS.  A September 2010 STR shows that the Veteran reported intermittent bloody stool over the past year since being in Iraq, and more recently mild pain with hard stool; the diagnosis was internal hemorrhoid.  
A June 2011 pre-discharge VA examination (for internal hemorrhoids) report notes the Veteran's reports of anal itching, diarrhea, pain, perianal discharge, and intermittent rectal bleeding.  

The Veteran's claim of service connection for IBS was received on April 17, 2012.

A May 2012 VA treatment record shows an assessment of IBS per the Veteran with diarrhea.  

In an August 2012 statement, the Veteran's mother related that he called in 2009 during his deployment to Iraq and told her that he had bloody diarrhea, and that he has continued to have bloody diarrhea since then.  He needs to immediately go to the bathroom after eating and often has to run from the table during the meal itself.  

On October 2012 VA examination (for gastroesophageal reflux disease), the Veteran reported loose stools 3-4 times a day.  The examiner indicated that there was no diagnosis of IBS and no diagnosis of IBS in the past.  

A July 2013 VA treatment record shows that the Veteran reported chronic abdominal pain with alternating constipation and diarrhea that began 4 years prior but was now worsening.  Dr. A.A. noted that the differential diagnoses included IBS with such a history but that would be a diagnosis of exclusion.  A CT scan of the abdomen and stool testing were ordered.  

A September 2013 VA treatment record notes a complaint of abdominal pain and altered bowel habits.  The Veteran reported diffuse abdominal pain accompanied by non-bloody loose stools at least 2-3 times per day followed by bouts of constipation.  His symptoms were aggravated by particular types of food, such as greasy fast foot and Chinese food.  He indicated that his symptoms started 4 or 5 years prior with an episode of bloody diarrhea.  A CT scan was normal.  It was noted that differentials included IBS, and ruling out celiac disease and tissue transglutaminase was pending.  

An October 3, 2013, opinion by a VA physician indicates that the Veteran was seen in the post-deployment clinic at the VA medical center, and notes a history of chronic diarrhea and constipation symptoms since 2009.  The provider opined that "[w]ith these symptoms the differential diagnosis includes IBS."  

On January 22, 2015, VA examination (for intestinal conditions), the Veteran reported that he initially started having bloody diarrhea after eating some local food while deployed to Iraq in 2009.  Since then he has had persistent symptoms, described as severe stomach pains that feel like gas prior to having a bowel movement, severe gas pain after eating, and a bubbling/gurgling sensation.  He endorsed episodes of severe urgency to stool nearly every day with variable episodes of constipation a few times a week to every few weeks.  On physical evaluation, the Veteran's abdomen was normal.  The diagnosis was IBS with a date of October 3, 2013.  The examiner opined that the Veteran's IBS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the Veteran had an episode of bloody stool in service diagnosed therein as bleeding from hemorrhoids and bacterial gastroenteritis, it had resolved based on the lack of symptoms post-deployment.  

On January 22, 2015, VA (Gulf War) examination the examiner opined that the Veteran meets the diagnostic criteria for IBS.  The diagnostic criteria were noted as recurrent abdominal pain or discomfort (uncomfortable sensation not described as pain), at least three days per month in the last three months, and associated with two or more of the following:  improvement with defecation, onset associated with change in frequency of stool, and onset associated with a change in the form (appearance) of stool.  

As the record shows (and it is not in dispute) that the Veteran was separated from service on August 19, 2011, and his claim seeking service connection for IBS was received on April 17, 2012 (i.e., within a year thereafter), under governing regulation (38 C.F.R. § 3.400(b)(2) he is entitled to an award of service connection from August 20, 2011 (the day following the date of his separation from service) if entitlement to service connection for IBS "arose" then (or earlier). 

Entitlement to service connection arises when the Veteran is shown to have a chronic disability that was incurred or aggravated in service.  

Here, the record clearly shows that complaints ultimately found on January 2015 (Gulf War) VA examination as reflective of IBS became manifest while the Veteran was in service (deployed to the Persian Gulf).  Credible lay evidence by the Veteran and his mother (whose accounts describing continuity of symptoms the Board finds no reason to question), buttressed by 2010 and 2011 (post-deployment) clinical notations in STRs and subsequent clinical notations in VA medical records amply demonstrate continuity of symptoms.  While a clear diagnosis of IBS was not made until January 22, 2015, the record reflects that the diagnosis of IBS was being considered throughout (while other potential diagnoses were being excluded).  The Board notes the October 2012 (VA GERD examination finding that the Veteran did not have, and had not had, a diagnosis of IBS) and January 2015 (VA intestinal conditions examination finding that the Veteran's complaints in service had resolved, and were unrelated to his current complaints) opinions against the Veteran's claim.  Those opinions do not account for the credible lay reports and supporting clinical data outlined above, and therefore are lacking in probative value. 

In summary, the evidence reasonably shows that entitlement to service connection for IBS "arose" during service and existed when the Veteran filed his claim seeking service connection for such disease.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the proper effective date for the award of service connection for IBS is August 20, 2011, the day following the date of the Veteran's separation from active service.  


ORDER

An earlier effective date of August 20, 2011, is granted for the award of service connection for IBS, subject to the regulations governing payment of monetary awards.  

REMAND

At the September 2015 hearing, the Veteran testified that he takes prescribed medication for headaches that occur 2-3 times a week.  A March 2014 VA treatment record shows a diagnosis of headache, and a photograph the Veteran submitted following the hearing shows the label of prescribed medication he takes for migraine headaches.  In an April 2012 statement, the Veteran asserted that his headaches began about a year after enlistment after firing different types of machine guns, and have persisted since.  At the hearing, the Veteran's representative also raised a secondary service connection (i.e., to service-connected hypertension) theory of entitlement.  As the evidence suggests that the Veteran's headaches may be related to his service, and the record does not contain adequate competent evidence to decide the matter, a remand for a VA examination to secure a medical advisory opinion is necessary.  

The most recent records of VA treatment in the record are from July 2015.  Any updated records of VA evaluations and treatment the Veteran has received for headaches may contain pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for headaches since July 2015.  

2. Thereafter, the AOJ should arrange for a neurological examination of the Veteran to determine the likely etiology of the Veteran's migraine headaches.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  
(a) Please identify the likely etiology of the Veteran's migraine headaches.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that the disability had [as alleged] its onset in, or is otherwise directly related to, service?  The opinion must include comment on the credibility of the Veteran's accounts of onset of the headaches in service and continuity since.

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's migraine headaches have been caused or aggravated by his service-connected hypertension?  

(c) If the headaches are determined to not have been incurred in service or caused or aggravated by service-connected hypertension, please identify the etiology considered more likely.  

The examiner must include rationale with all opinions.  

3. The AOJ should then review the record and readjudicate the claim of service connection for migraine headaches.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


